Citation Nr: 0118420	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 
1998 for the assignment of a total 100 percent disability 
evaluation for service-connected chronic bronchial asthma.  

2.  Entitlement to a total rating based on individual 
unemployability prior to October 2, 1998.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1940 
to October 1945 and from December 1946 to August 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  A review of the claims folder 
indicates that the RO, in a November 1991 rating decision, 
assigned a 60 percent disability evaluation for the veteran's 
bronchial asthma, effective from March 12, 1990 and 
determined that this award was a total grant of benefits 
sought on appeal.  This veteran disagreed with this 
determination and asserted that a 100 percent rating for his 
bronchial asthma was warranted, retroactive to 1983, or, in 
the alternative, that an additional rating based on 
unemployability should be awarded.  In May 1992 and July 1992 
rating decisions, the RO denied the issues of entitlement to 
a total rating based on individual unemployability and 
entitlement to an increased disability evaluation for the 
service-connected bronchial asthma.  Following the veteran's 
perfection of these two issues, the Board, in July 1994, 
remanded the claims to the RO for further evidentiary 
development.  Subsequently, in a January 1999 rating 
decision, the RO increased the evaluation for the veteran's 
service-connected chronic bronchial asthma to 100 percent, 
effective from October 2, 1998.  The RO also denied 
entitlement to a total rating based on individual 
unemployabiltiy prior to October 2, 1998 and determined that 
after October 2, 1998, the veteran's claim for a total rating 
based on individual unemployability was moot.  The veteran 
appealed these determinations.

Additionally, in a September 1991 statement, the veteran 
raised the issues of entitlement to service connection for a 
neuropsychiatric disorder and for hearing loss.  Although a 
November 1991 rating decision addressing the veteran's 
service-connected bronchial asthma listed a nervous condition 
and an ear condition as nonservice-connected disabilities; 
neither the November 1991 rating action nor the hearing 
officer's decision included a discussion of the adjudication 
of these two service connection claims.  Furthermore, a 
December 1991 letter, which notified the veteran of the grant 
of his increased rating claim, did not include a notification 
of a denial of the two service connection issues.  The matter 
regarding the issues of entitlement to service connection for 
a psychiatric disorder and for hearing loss are, therefore, 
referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  In the instant case, review of 
the record reveals that the veteran testified that he was 
hospitalized for his asthmatic condition at the Regional 
Hospital in Caguas between 1990 and 1991.  Records of this 
hospitalization have not been obtained and associated with 
the claims folder.  

Also according to the veteran's testimony, he was treated 
exclusively for his bronchial asthma by several physicians 
including treatment received from Dr. Mulero and Dr. Roque.  
Following review of the claims folder, it does not appear 
that records of treatment from Dr. Mulero and Dr. Roque have 
been procured.  Moreover, the veteran did not specified 
whether the respiratory treatment that he received from 
Dr. Mulero and Dr. Roque occurred at a private or VA medical 
facility.

The VA's duty to assist the veteran includes obtaining 
medical records .  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7).  Accordingly, the case is REMANDED to 
the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of treatment that he received for his 
service-connected bronchial asthma 
between 1990 and 1991.  The Board is 
particularly interested in records of 
bronchial asthma treatment that the 
veteran received at the Regional Hospital 
in Caguas between 1990 and 1991 and from 
Dr. Mulero and Dr. Roque.  All such 
available copies should be associated 
with the claims folder.  

3.  The RO should specifically request the 
VAMC in San Juan, Puerto Rico to furnish 
copies of all records of treatment that 
the veteran may have received at that 
medical facility between July 1989 and 
October 1998.  Copies of all available, 
previously unobtained records should be 
associated with the claims folder.  

4.  Thereafter, the veteran's claims 
folder, and a copy of this Remand, should 
be referred to a VA examiner who 
specializes in respiratory disorders.  
The examiner should verify in the report 
that the claims folder was reviewed.  
Following a complete and thorough review 
of the claims folder, including any 
additional records received pursuant to 
paragraphs 2 and 3 of this Remand, the 
examiner should render an opinion as to 
the functional and industrial impairment 
associated with the veteran's 
service-connected chronic bronchial 
asthma prior to October 2, 1998.  The 
examiner should be informed that age is 
not a factor in such a determination.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  The RO should then re-adjudicate the 
issues of entitlement to an effective date 
earlier than October 2, 1998 for the 
assignment of a total evaluation for 
service-connected chronic bronchial asthma 
and entitlement to a total disability 
rating based on individual unemployability 
prior to October 2, 1998.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



